  Case 4:18-cv-00824-O Document 85 Filed 06/09/21          Page 1 of 1 PageID 1218



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                             FORT WORTH DIVISION

 U.S. PASTOR COUNCIL, et al.,              §
                                           §
       Plaintiffs,                         §
                                           §
 v.                                        §    Civil Action No. 4:18-cv-00824-O
                                           §
 EQUAL EMPLOYMENT                          §
 COMMISSION, et al.,                       §
                                           §
       Defendants.                         §

                                       ORDER

      Before the Court is Plaintiff’s Unopposed Motion for Leave to File a Third Amended

Complaint (ECF No. 83), filed June 9, 2021. Noting the Motion is unopposed, the Motion is

GRANTED.

      SO ORDERED on this 9th day of June, 2021.


                                                _____________________________________
                                                Reed O’Connor
                                                UNITED STATES DISTRICT JUDGE




                                           1
